DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/20, 8/23/20 and 5/26/21 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14 stated “wherein a parameter arrangement of the using signal compatible with a parameter arrangement of a preamble according to an existing scheme.  However, there is no parameter in claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishio et al (US 2007/0206628).
As to claim 1, Nishio et al teaches a communication apparatus (figure 2) comprising:
a construction section (106) configured to generate a data frame;
a transmission section (107) configured to transmit the data frame to a destination communication apparatus; and
a control section (105) configured to, during the transmission of the data frame, perform control to suspend the transmission for a predetermined period of time (paragraphs 34, 36, 44, 46).
 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al in view of Ui (US 2020/0244333).
As to claim 8, Nishio et al teaches a communication apparatus (figure 2) comprising:
a reception section (112) configured to receive a data frame transmitted so as to include intermittent transmission-suspension periods; and

Nishio et al fails to teach the using signal indicating that a transmission path is in use.  Ui teaches the using signal indicating that a transmission path is in use (paragraph 67).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Ui into the system of Nishio et al in order to support a plurality of communication paths.  
As to claim 2, Ui teaches the communication apparatus according to claim further
comprising:
a reception section configured to receive a using signal from the destination communication apparatus during the predetermined period of time in which the transmission is suspended, the using signal indicating that a transmission path
is in use (paragraphs 111-113).
As to claim 3, Ui teaches the communication apparatus according to claim 2, wherein the predetermined period of time in which the transmission is suspended includes a switching time between a transmission operation and a reception operation (paragraph 30).
 	As to claim 4, Nishio et al teaches the communication apparatus according to claim 2, wherein the transmission section transmits the data frame with a transmit power with which the destination communication apparatus is able to receive the data frame (paragraph 61).
As to claim 5, Nishio et al inherently teaches the communication apparatus according to claim 2, further comprising:

to which the data frame is transmitted are described (paragraph 137).
As to claim 9, Ui teaches the communication apparatus according to claim 8, further comprising:
a using signal generation section configured to add a reception duration to the using signal, the reception duration being calculated on a basis of a parameter added to the data frame in which a duration of the data frame is described (paragraphs 95, 102).
As to claim 15, Nishio et al teaches a communication apparatus comprising:
a reception section (112) configured to receive a using signal transmitted to a first communication apparatus from a second communication apparatus, the first communication apparatus being configured to transmit a data frame transmitted so as to
include intermittent transmission-suspension periods, the second communication apparatus being configured to receive the data frame, the using signal being transmitted during each of the transmission-suspension periods (paragraphs 34, 36, 44, 46); and
a transmission control (107) section configured to control
transmission according to a reception status of the using signal.
	Nishio et al fails to teach the using signal indicating that a transmission path is in use.  Ui teaches the using signal indicating that a transmission path is in use (paragraph 67).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Ui into the system of Nishio et al in order to support a plurality of communication paths.  
As to claim 16, Nishio et al teaches communication apparatus according to claim 15, wherein in a case where the using signal has been received, the
transmission control section performs the control so as to
prohibit the transmission (paragraph 174).
As to claim 17, the prior arts teach communication apparatus according to claim 15, wherein in a case where the reception section has not received the
using signal, the transmission control section controls transmission of another data frame (paragraph 97).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al and Ui (US 2020/0244333) in view of Nagai (US 2009/0109936).  
As to claim 11, the prior arts teach the communication apparatus according to claim 8, the prior arts fails to teach when the reception of the data frame ends, the
transmission section transmits an end signal indicating that the reception of the data frame has ended.  Nagai teaches when the reception of the data frame ends, the
transmission section transmits an end signal indicating that the reception of the data frame has ended (paragraphs 112).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Ui into the system of Nishio et al in order to control radio communications among radio communication terminals.
As to claim 12, the prior arts teach the communication apparatus according to claim 8, the prior arts fail to teach the transmission section transmits the using signal with a transmit power that is larger than a transmit power of the data frame of a source 
As to claim 13, Nishio et al teaches the communication apparatus according to claim 8, wherein the using signal includes information for identifying a network and information specifying a source communication apparatus that has transmitted the data frame (paragraph 254).
 				Allowable Subject Matter
Claims 6, 7, 10, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6, 7, 10, 18, the prior arts fail to teach further comprising:
a transmit power control section configured to, on a basis of a reception electric field strength at a time of the reception of the using signal and information regarding a
reception electric field strength described in the using signal, set a transmit power that does not affect reception of a data frame by another communication apparatus, wherein
the transmission section transmits the data frame with the transmit power OR in a case where the control section has not detected a using signal from another communication apparatus for a  predetermined time, the control section determines that the
transmission path is available, andin a case where the transmission path is determined to be available, the transmission section transmits the data frame to
the destination communication apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	August 9, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642